COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Faraj Said; Ghassan Said; Ibrahm Said; Noor Said Enterprises, Inc.
                          (aka Noor Enterprises, Inc.); Budget Collision, Inc.;and National Auto
                          Collision, Inc. V. AllState Insurance Company; AllState Fire &
                          Casualty Insurance Company; AllState County Mutual Insurance
                          Company; AllState Indemnity Company; and AllState Property &
                          Casualty Insurance Company

Appellate case number:    01-12-00435-CV

Trial court case number: 0979722

Trial court:              165th District Court of Harris County

Date motion filed:        September 11, 2013

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is   DENIED      GRANTED.


Judge’s signature: /s/ Michael Massengale________________________
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack, Justices Sharp and Massengale


Date: September 19, 2013